Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 24, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Remarks
3.	Independent claim 9 states “a non-transitory machine readable medium”. However, dependent claims 10-16 state “machine-readable medium”. 
The Examiner suggests amending dependent claims 10-16 to recite “non-transitory machine readable medium” as stated in independent claim 9.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,372,552. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed .
     The instant application and the patent are claiming common subject matter.  The difference in the claim limitations is presented in underlined text.
Instant Application 16/502870
Patent No. 10,372,552
1. A method comprising: receiving a data stream for constructing a backup image for a data set; generating a data object from the data stream, wherein generating the data object comprises, determining, for a put operation used to write the data object to a cloud storage, a number of threads for simultaneous transmission to the cloud storage; and determining a number of multi-threaded put operations for writing the data object to the cloud storage according to the number of threads and a part size of data parts into which the data object is separated; and storing the data object using the number of multi-threaded put operations into the cloud storage. 
1. A method comprising: receiving a data stream for constructing a backup image for a data set; generating a plurality of data objects from the data stream, wherein generating the plurality of data objects comprises, determining, for each multi-threaded put operation used to write a data object of the plurality of data objects to a cloud storage, a maximum number of threads into which the data object can be separated into a number of parts for simultaneous transmission to the cloud storage; and determining a number of multi-threaded put operations for writing the plurality of data objects to the cloud storage based, at least in part, on the maximum number of threads into which the data object can be separated; and storing the plurality of data objects using the number of multi-threaded put operations into the cloud storage.



Reasons For Allowance
6.	The following is a statement of reasons for the indication of allowable subject matter:
The prior art of record, Weng et al. (Publication No. 2013/0254326 filed June 26, 2012), teaches at least one server provides a plurality of cloud storage spaces for accessing data.  The electronic device comprises a storage management interface and is connected to each of the servers via Internet in order to access the cloud storage space.  Wherein, the cloud storage spaces are integrated as a virtual storage space by the electronic device for a user to access data therefrom.  The user can concurrently access the cloud storage spaces through the storage management interface of the electronic device, or access one of the cloud storage spaces by multi-thread or multi-process so as to raise the access speed.
     Next, the prior art of record, Thanasekaran (Publication No. 2016/0378614 filed June 26, 2015), teaches that each data stream in a backup job is individually tracked by data agent(s) and media agent(s) in its path, generating performance data packets in-process and merging them into the processed data stream.  The data stream thus incrementally accumulates performance data packets from any number of successive backup processes.
     The prior art of record does not render obvious to one ordinarily skilled in the art at the time of applicant’s invention nor anticipate the combination of claimed elements including “for a put operation used to write the data object to a cloud storage, a number of threads for simultaneous transmission to the cloud storage; and a number of multi-threaded put operations for writing the data object to the cloud storage according to the number of threads and a part size of data parts into which the data object is separated; and storing the data object using the number of multi-threaded put operations into the cloud storage.”



Conclusion
7.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a.  Vander et al. (IEEE, 2011 9th Symposium on Application Specific Processors (SASP), pages 102-107) teaches a multi-threaded coarse-grained array processor for wireless baseband. 
8.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERYL LEWIS whose telephone number is (571)272-4113.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHERYL LEWIS/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        January 28, 2022